Decision on Rehearing.
A rehearing in this case was granted on account of the Supreme-Court having decided Sec. 845 Rev. Stat. unconstitutional. After ,a full argument and careful consideration we are of the opinion that the unconstitutionality of this section does not make invalid the provision of' Sec. 1274 as to the powers and duties of the prosecuting attorney. We are further of the opinion that Sec. 1274 authorizes the commissioners-to employ counsel in cases where from any cause the prosecuting attorney cannot or will not act as counsel for the commissioners. But the-intention of the legislature seems clear that the prosecuting attorney shall act as legal counsel for the commissioners in all suits, since See. 845» is no longer valid.
In this case the prosecuting attorney says he is willing and able to-prosecute the ease in question, and the necessity for the employment of other counsel by the commissioners does not exist. The former judgment will therefore be adhered to.